DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on December 2, 2021, in response to the Non-Final Office Action dated September 3, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney John R. Lastova (Reg. No. 33,149) on March 10, 2022.

Claims 1-3,6-8,10-26 and 28 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney John R. Lastova (Reg. No. 33,149) on March 10, 2022.

The application has been amended as follows:
IN THE CLAIMS:


1. (Currently Amended) A method for enabling an asset update for one or more service requesters on a plurality of remote devices, the method comprising: 
	receiving, at a management server from a developer device associated with a first service requester, update data indicating an asset to be updated at one or more remote devices for the first service requester, the update data comprising manifest data comprising a payload uniform resource identifier (URI) indicating where a payload is stored, authentication information indicating a trust of the manifest data, and a hash of the payload [[hash]]; 
	receiving, at the management server from an operator device associated with the first service requester, campaign data separate from and associated with the update data and indicating a subset of the one or more remote devices to which an asset update is to be applied for the first service requester, wherein the campaign data comprises a device filter indicating a filter to apply to identify the subset of the one or more remote devices to which the asset update is to be applied; and 
	receiving, at the management server, a request to initiate the asset update for the first service requester by transmitting, to the subset of the one or more remote devices indicated by the campaign data, an update communication comprising the manifest data indicating that the payload is to be retrieved for updating the subset of the one or more remote devices.

4. (Cancelled) 

6. (Currently Amended) The method according to claim 1, wherein each remote device of the one or more remote devices has associated therewith one or more fields identifying information relating to a respective remote device of the one or more remote devices, and wherein the device filter comprises values for one or more of the fields that are used to identify which of the remote devices of the one or more remote devices are to be updated according to the campaign data.

10. (Currently Amended) The method according to claim 2, further comprising: 
	receiving, at the management server, second update data indicating second firmware to be updated at the one or more remote devices; 
	receiving, at the management server, second campaign data associated with the second update data and indicating a second subset of the one or more remote devices to-3-MERIAC et al.Atty Docket No.: JRL-6157-0065 Appl. No. 16/644,720which a second firmware update is to be applied, wherein the second subset of the one or more remote devices is different [[to]]from the [[first]] subset of the one or more remote devices; and 
	receiving a request to initiate the second firmware update by transmitting to the second subset of the one or more remote devices a second update communication indicating that the second firmware is to be retrieved for updating the firmware of the second subset of the one or more remote devices.

12. (Currently Amended) The method according to claim 11, wherein the second campaign data is associated with the second manifest data and wherein the second update communication comprises second manifest data for the second payload data to be applied.

14. (Currently Amended) The method according to claim 13, wherein each remote device of the one or more remote devices has associated therewith one or more fields identifying information of the fields that are used to identify which of the remote devices are to be updated according to the second campaign data.

19. (Currently Amended) The method according to claim 3, further comprising: 
	receiving a manifest request for a list of manifests stored at the management server; 
	returning, in response to the manifest request, the list of manifests stored at the management server; 
	receiving a device filter request for a list of device filters, wherein the device filters are stored at the management server; 
	returning, in response to the device filter request, a list of valid device filters determined from the device filters stored at the management server.

20. (Original) A method according to claim 19, wherein the device filter request identifies a manifest, and wherein the method further comprises: 
	determining the list of valid device filters from the device filters stored at the management server by selecting a subset of the stored device filters based upon device filters that meet one or more fields defined in the identified manifest.

21. (Previously Presented) A method according to claim 19, wherein the device filter request identifies a manifest, and wherein the method further comprises: 
	determining the list of valid device filters from the device filters stored at the management server by selecting a subset of the stored device filters based upon device filters that 

26. (Currently Amended) A management server for enabling an asset update for one or more service requesters on a plurality of remote devices, the management server comprising:
one or more processors and one or more memories storing computer-executable instructions, which when executed by the one or more processors, cause the one or more processors to: 
	receive, at the management server from a developer device associated with a first service requester, update data indicating an asset to be updated at one or more remote devices for the first service requester, the update data comprising -6-MERIAC et al.Atty Docket No.: JRL-6157-0065 Appl. No. 16/644,720 manifest data comprising a payload uniform resource identifier (URI) indicating where a payload is stored, authentication information indicating a trust of the manifest data, and a hash of the payload [[hash]]; 
	receive, at the management server from an operator device associated with the first service requester, campaign data separate from and associated with the update data and indicating a subset of the one or more remote devices to which an update is to be applied for the first service requester, wherein the campaign data comprises a device filter indicating a filter to apply to identify the subset of the one or more remote devices to which the asset update is to be applied; and 
	receive, at the management server, a request to initiate the asset update for the first service requester by transmitting to the subset of the one or more remote devices indicated by the campaign data an update communication comprising the manifest data indicating that the payload is to be retrieved for updating the subset of the one or more remote devices.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of software updates using manifest data, URIs, and hashing (see Palaniappan 20140033193 and Fenzl et al. 20160162277).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “receiving, at a management server from a developer device associated with a first service requester, update data indicating an asset to be updated at one or more remote devices for the first service requester, the update data comprising manifest data comprising a payload uniform resource identifier (URI) indicating where a payload is stored, authentication information indicating a trust of the manifest data, and a hash of the payload; receiving, at the management server from an operator device associated with the first service requester, campaign data separate from and associated with the update data and indicating a subset of the one or more remote devices to which an asset update is to be applied for the first service requester, wherein the campaign data comprises a device filter indicating a filter to apply to identify the subset of the one or more remote devices to which the asset update is to be applied,” as recited in independent claim 1, with similar limitations recited in independent claim 26, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1 and 26 are therefore allowed.  The dependent claims are also allowed due to their respective dependence on allowable independent claims 1 and 26.
	Any comments considered necessary by applicant must be submitted no later than the 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192